900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie COOPER, Plaintiff-Appellant,v.P. VIDOR, Deputy Warden;  Raymond Toombs, Warden;  D. Rocky,Officer;  Lenneman, Unit Block Sgt., Defendants-Appellees.
No. 89-2201.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ronnie Cooper moves for counsel and miscellaneous relief and appeals from the district court's judgment dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.  Cooper claimed that the defendants violated his constitutional rights by placing him in full restraints during his outdoor exercise period.  He claimed that they attached the restraints too tightly and then failed to summon medical personnel after he fell on his back during his exercise period.  The defendants are prison officials at the Ionia Maximum Correctional Facility in Ionia, Michigan.  He requested $300,000 in damages.


3
After reviewing Cooper's and the defendants' motions for summary judgment and Cooper's response, the district court granted summary judgment for the defendants.  The court decided that Cooper's claims were meritless.


4
Cooper raises the same claims on appeal.  In addition, he claims that he was entitled to have a magistrate review his claims at the district court level.


5
We have examined the issues and find them to be without merit for the reasons stated by the district court.


6
Moreover, Cooper was not entitled to have a magistrate review his claims at the district court level.  See 28 U.S.C. Sec. 636.  This statute permits, but does not require, the district court judge to refer the case to a magistrate.


7
Accordingly, the motions for counsel and miscellaneous relief are denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.